Exhibit 99.2 ADDENDUM This addendum modifies that Exchange Agreement dated July 29, 2010 and Amended August 16, 2010 by and between UTEC, Inc., a Nevada corporation (“Pubco”) on one hand and Jett Rink Oil, LLC, a Kansas limited liability company (the “Company”) and Bill Herndon, the Company’s sole member (the “Selling Member”). Section 5.03(j) is hereby deleted from the Exchange Agreement and the Amendment thereto in its entirety. Pubco: UTEC, Inc. Dated: September 23, 2010 By: /s/ Ken Liebscher Ken Liebscher President and Chief Executive Officer Company: Jet Rink Oil, LLC By: /s/ Bill Herndon Bill Herndon Sole Member and Manager Selling Member: By: /s/ Bill Herndon Bill Herndon
